—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered September 25, 1996, convicting defendant, after a jury trial, of assault in the first and second degrees, and sentencing him to concurrent terms of IV2 to 4V2 years and 1 year, respectively, unanimously affirmed. The matter is remitted to Supreme Court, New York County for further proceedings pursuant to CPL 460.50 (5).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of defendant’s conduct warranted reasonable inferences that he intended to cause serious physical injury to the victim and actually aided the codefendant in doing so (see, People v Cabey, 85 NY2d 417; People v James, 198 AD2d 146, lv denied 83 NY2d 106). The evidence fails to support defendant’s argument thathis accessorial liability extended, at most, to second-degree assault. We do not view the incident as divisible in the manner defendant suggests. Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.